 

--------------------------------------------------------------------------------


Exhibit 10.11




KEY TECHNOLOGY, INC.


RESTRICTED STOCK AGREEMENT




FISCAL 2010 AWARD
(Continued Employment Vesting)




This Restricted Stock Agreement ("Agreement") is made between Key Technology,
Inc.., an Oregon corporation (the "Company"), and _________________ (the
"Participant") under the Company's Restated Employees' Stock Incentive Plan (the
"Plan").  Capitalized Terms not otherwise defined shall have the meanings
ascribed in the Definitions section of this Agreement.
 
SECTION 1.   ACQUISITION OF SHARES
 
 
(a) Transfer.  On the terms and conditions set forth in this Agreement, the
Company agrees to issue to the Participant _________  shares of common stock of
the Company (the "Shares").  The fair market value per Share at the date of the
award based on the Nasdaq closing price on __________ is $____, as determined in
accordance with the Plan.  The issuance will occur following the date of
execution of this Agreement in coordination with the Company's Registrar and
Transfer Agent.
 
 
(b) Stock Plan and Defined Terms.  Ownership of the Shares is subject to the
Plan, a copy of which the Participant acknowledges having received.  The
provisions of the Plan are incorporated into this Agreement by this
reference.  Capitalized terms not elsewhere defined are defined in SECTION 10 of
this Agreement.
 
 
(c) Withholding Taxes.  In the event that the Company determines that it is
required to withhold any tax as a result of the issuance of Shares pursuant to
this Agreement, the Participant, as a condition to the receipt of such Shares,
shall make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements.
 
 
SECTION 2.            VESTING AND FORFEITURE
 
 
(a) Restriction on Transfer of Restricted Shares.  All of the Shares initially
shall be subject to forfeiture in the event Participant's employment with the
Company terminates prior to the specified Vesting Period as defined
below.  During the period of forfeiture, the shares are referred to herein as
Restricted Shares.  The Participant shall not transfer, assign, encumber or
otherwise dispose of any Restricted Shares, except as provided in the following
sentence.  The Participant may transfer Restricted Shares (i) by beneficiary
designation, will or intestate succession or (ii) to the Participant's spouse,
children or grandchildren or to a trust established by the Participant for the
benefit of the Participant or the Participant's spouse, children or
grandchildren, provided in either case that the Transferee agrees in writing on
a form prescribed by the Company to be bound by all provisions of this
Agreement.  If the Participant transfers any Restricted Share, then this

--------------------------------------------------------------------------------


 
 SECTION 2 shall apply to the Transferee to the same extent as to the
Participant.  A purported transfer of any Restricted Shares not in compliance
with this SECTION 2(a) shall be void and of no effect.
 
 
(b) Vesting.  The Restricted Shares shall become fully vested based upon the
Participant's continued employment with the Company through the period ended
____________  (the "Vesting Period").  If the Participant's employment with the
Company terminates prior to ___________ , all Restricted Shares will be
forfeited; if employment terminates after __________ but before __________ 75%
of the Restricted Shares will be forfeited; if employment terminates after
___________  but before _________ 50% of the Restricted Shares will be
forfeited.  Once vested, Shares shall no longer be Restricted Shares or subject
to forfeiture, and the transfer restrictions in SECTION 2(a) shall no longer
apply.  Notwith­standing any other provision of this Agreement to the contrary,
the Compensation Committee of the Board of Directors may in its discretion
determine to provide for accelerated vesting with respect to some or all of the
Restricted Shares in the event that during the period that the shares are
restricted a Change of Control event occurs with respect to the Company, on such
terms or subject to such conditions as the Committee may determine.
 
 
(c) Additional Shares or Substituted Securities.  In the event of the
declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company's outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Restricted Shares or into which
such Restricted Shares thereby become convertible shall immediately be subject
to this Agreement.  Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the number and/or class of the
Restricted Shares.
 
 
(d) Termination of Rights as Stockholder.  If any Restricted Shares are
forfeited in accordance with this SECTION 2, then after the date of forfeiture
the Participant shall no longer have any rights as a holder of such Restricted
Shares.  Such Restricted Shares shall be deemed to have been forfeited in
accordance with the applicable provisions hereof, whether or not the
certificate(s) therefor have been delivered as required by this Agreement.
 
 
(e) Evidence of Ownership. The Restricted Shares issued pursuant to this
Agreement may or may not be represented by stock certificates.  During the
period that the shares are restricted, the Company may appoint one or more
agents to serve as custodian for the Restricted Shares and to provide related
services, all pursuant to such documentation as may be approved by the
Company.  Any new, substituted or additional securities or other property
described in SECTION 2(c) above shall be retained by the Company or delivered to
any such custodian during the period that the shares are restricted.  Any cash
dividends declared with respect to Restricted Shares will be paid directly to
the Participant.
 
 
(f) Forfeiture of Shares for Certain Activities.  If, at any time during
Participant's employment with the Company or within two years thereafter
Participant engages in any activity, whether directly or on behalf of another
person or entity, in competition with the Company or contrary or harmful to the
interests of the Company as determined by the Company's Board of Directors,
including, but not limited to:  (i) conduct related to Participant's employment
for which

--------------------------------------------------------------------------------


 
either criminal or civil penalties may be sought, (ii) violation of Company
policies, including, without limitation, any Company insider trading policy,
(iii) accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, including employing or recruiting any present, former
or future employee of the Company, or (iv) disclosing or misusing any
confidential information or material concerning the Company, then (i) all Shares
issued hereunder whether restricted or vested then held by the Participant shall
be immediately forfeited and (ii) an amount equal to all gross proceeds realized
by Participant from prior sales of any of the Shares whether before or after
they have vested shall become immediately payable by Participant to the Company.
 
 
SECTION 3.  OTHER RESTRICTIONS ON TRANSFER
 
 
(a) Participant Representations.  In connection with the issuance and
acquisition of Shares under this Agreement, the Participant hereby represents
and warrants to the Company as follows:
 
 
(i) The Participant is acquiring and will hold the Shares for investment for his
account only and not with a view to, or for resale in connection with, any
"distribution" thereof within the meaning of the Securities Act.
 
 
(ii) The Participant understands that the Shares have not been registered under
the Securities Act by reason of a specific exemption therefrom and that the
Shares must be held indefinitely, unless they are subsequently registered under
the Securities Act or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.  The Participant further acknowledges and understands that the
Company is under no obligation to register the Shares.
 
 
(iii) The Participant is aware of the adoption of Rule 144 by the Securities and
Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only after the holding period required by Rule 144 has been satisfied,
the sale occurring through an unsolicited "broker's transaction," and the amount
of securities being sold during any three-month period not exceeding specified
limitations.
 
 
(iv) The Participant will not sell, transfer or otherwise dispose of the Shares
in violation of the Securities Act, the Securities Exchange Act of 1934, or the
rules promulgated thereunder, including Rule 144 under the Securities Act.  The
Participant agrees that the Participant will not dispose of the Shares unless
and until the Participant has complied with all requirements of this Agreement
applicable to the disposition of Shares and the Participant has provided the
Company with written assurances, in substance and form satisfactory to the
Company, that the proposed disposition does not require registration of the
Shares under the Securities Act or that all appropriate action necessary for
compliance with the registration requirements of the Securities Act or with any
exemption from registration available under the Securities Act (including
Rule 144) has been taken.

--------------------------------------------------------------------------------


 
(v) The Participant has been furnished with, and has had access to, such
information as the Participant considers necessary or appropriate for deciding
whether to invest in the Shares, and the Participant has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance of the Shares.
 
 
(b) Securities Law Restrictions.  Depending upon Participant's status with the
Company at the time, the Company at its discretion may impose restrictions upon
the sale, pledge or other transfer of the Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.
 
 
(c) Market Stand-Off.  In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, the Participant shall enter into such
agreements as the Company may request with respect to temporary restrictions on
transfer of any Shares acquired hereunder.  Such restrictions (the "Market
Stand-Off") shall be in effect for such period of time as may be directed by the
Company or its underwriters.  In order to enforce the Market Stand-Off, the
Company may impose stop-transfer instructions with respect to the Shares until
the end of the applicable stand-off period.  The Company's underwriters shall be
beneficiaries of the agreement set forth in this subsection (c).
 
 
(d) Rights of the Company.  The Company shall not be required to (i) transfer on
its books any Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Shares, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom Shares have been
transferred in contravention of this Agreement.
 
 
(e) Restriction under Stock Ownership Policy.  All Shares issued hereby are
further subject to the Company's policy for targeted stock ownership by senior
executives, and restrictions on transfer may be placed on vested shares issued
pursuant to this Agreement by the Company's Chief Executive Officer or Chief
Financial Officer pursuant to and in furtherance of that policy.  Initially, the
Participant will be required to retain not less than 50% of the shares that vest
under the terms of this Agreement for a period of three years after they have
vested.
 
 
SECTION 4. SUCCESSORS AND ASSIGNS
 


Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon the Participant and the
Participant's legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person has become a
party to this Agreement or has agreed in writing to join herein and to be bound
by the terms, conditions and restrictions hereof.
 
SECTION 5. NO RETENTION RIGHTS
 


Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue employment with the Company for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or

--------------------------------------------------------------------------------


 
retaining the Participant) or of the Participant, which rights are hereby
expressly reserved by each, to terminate employment at any time and for any
reason, with or without cause.
 
SECTION 6. TAX ELECTION
 


The acquisition of the Shares following the Vesting Period and the then existing
value of the unrestricted Shares may result in adverse tax consequences to the
Participant that may be mitigated by declaring current taxable income and filing
an election under Code Section 83(b).  Such election may be filed only within
30 days after the date of acquisition of the Shares.  The form for making the
Code Section 83(b) election is attached to this Agreement as an Exhibit.  The
Participant should consult with the Participant's tax advisor to determine the
tax consequences of acquiring the Shares and the advantages and disadvantages of
filing the Code Section 83(b) election.  The Participant acknowledges that it is
the Participant's sole responsibility, and not the Company's, to make and file a
timely election under Code Section 83(b) if the Participant determines that it
is in the best interest of the Participant to do so.
 
SECTION 7. LEGENDS
 


All certificates evidencing Restricted Shares shall bear the following legends:


THE SHARES REPRESENTED HEREBY ARE RESTRICTED AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A WRITTEN AGREEMENT ON FILE WITH THE SECRETARY OF THE COMPANY.


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANS­FERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRA­TION IS
NOT REQUIRED.
 
SECTION 8. NOTICE
 


Any notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid.  Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
 
SECTION 9. ENTIRE AGREEMENT
 


This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof.  They supersede any other
agreements, representations or

--------------------------------------------------------------------------------


understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
 
SECTION 10. DEFINITIONS
 


Capitalized terms not otherwise defined or below herein shall have the meanings
as defined in the Plan.
 
(a) "Change of Control" shall mean the occurrence of any of the following:
 


(i)           The acquisition by any individual, entity or group (within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d–3 promulgated under the Exchange Act) of 50% or more of
the stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of the Company (irrespective of
whether at the time stock of any class or classes of the Company shall have or
might have voting power by reason of the happening of any contingency);
provided, however, that the following acquisitions will not constitute a Change
of Control:  (1) any acquisition of voting stock directly from the Company;
(2) any acquisition of voting stock by the Company or a subsidiary of the
Company; or (3) any acquisition of voting stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company.


(ii)           The consummation of a merger or consolidation involving the
Company if the stockholders owning the voting shares of the Company immediately
before such merger or consolidation do not, as a result of such merger or
consoli­dation, own, directly or indirectly, more than 50% of the combined
voting power of the Company, or the entity resulting from such merger or
consolidation, in sub­stantially the same proportion as immediately before such
merger or consolidation.


(iii)           The sale or other disposition of all or substantially all of the
assets of the Company.












[Remainder of Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------



 
(b) "Securities Act" shall mean the Securities Act of 1933, as amended.
 
 
(c) "Transferee" shall mean the individual to whom Restricted Shares have been
transferred in accordance with SECTION 2(a).
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the _________
day of _____________.



COMPANY:                                           KEY TECHNOLOGY, INC.






                 By ______________________________
 
 






PARTICIPANT:                                   ________________________________



--------------------------------------------------------------------------------